Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 1 of 8 PageID #: 74




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                                           :
 YOEL WEISSHAUS,
                                           :              Case: 1:20-cv-05826-BMC
                                Plaintiff, :
                                           :
                   - against -             :
                                           :
 Hon. ANDREW CUOMO in his official and :
 individual capacity,                      :
                                           :
                               Defendant. :

           MEMORANDUM IN SUPPORT OF PRELIMINARY INJUNCTION

       Eugene Lynch for the Law Offices of Eugene Lynch, on behalf of Yoel Weisshaus

(“Plaintiff”) moves the Court for a preliminary injunction against the Hon. ANDREW CUOMO

in his official and individual capacity (“Defendant”):

             1.        This case comes down to the elements that (1) the federal government has

exclusive jurisdiction to regulate entry into the United States (see Henderson v. Mayor of City of

New York, 92 U.S. 259, 271 (1875)), (2) Congress designated the Customs and Border Protection

(“Customs”) for screening those landing at an airport and determining admissibility (6 U.S.C. §

211 et seq.), (3) Once Customs grants Plaintiff admission, Plaintiff has a Constitutional right to

enter the United States without being screened or denied entry by a State (U.S. Const. amend. XIV

s. 1), (4) Defendant deprived the Plaintiff at JFK Airport the right to entry into the United States

unless a New York State Traveler Health Form was completed (ECF 1), (5) Defendant does not

have any authority to impose any conditions improvising or mimicking the jurisdiction of Customs

(see Henderson at id), and (6) Defendant’s action must be preempted and enjoined under the

Supremacy Clause of the United States Constitution (Arizona v. United States, 567 U.S. 387, 397

(2012)).



                                              Page 1
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 2 of 8 PageID #: 75




                                       GENERAL FACTS
             2.        JFK Airport is a port of entry into the United States, within the meaning of

6 U.S.C.A. § 211(g)(3), which provides Customs to screen all persons arriving in the United States.

             3.        On November 18, 2020, Plaintiff a natural citizen of the United States,

returned to JFK Airport from a trip overseas. Customs granted Plaintiff entry and provided Plaintiff

with an advisory in reference to COVID-19 issued by the Centers for Disease Control and

Prevention (“CDC”). Attached to the verified complaint as Exhibit A is a true copy of the CDC

advisory (ECF 2-1). Afterwards, Customs directed Plaintiff to the exit the proximity of the closed

screening area, so Plaintiff may go about his own way.

             4.        Defendant, as the Governor of the State of New York, subjected Plaintiff to

another level of screening in order to make entry by demanding that Plaintiff complete an

involuntary New York State Traveler Health Form. Attached to the complaint as Exhibit B is a

true copy of the form Defendant imposed on Plaintiff (ECF 2-2). Plaintiff objected to Defendant’s

agent, stating that his destination is outside the State of New York. Over Plaintiff’s objection, at

Defendant’s command, Plaintiff was denied the right of entry without completing New York State

Traveler Health Form, “you cannot leave until you complete this form”.

             5.        The basis for the New York State Traveler Health Form arises from an edict

issued by Defendant as an Executive Order 205.2, captioned as Quarantine Restrictions on

Travelers Arriving In New York. Attached as Exhibit C is a true copy of the executive order,

stating “travelers must continue to fill out the traveler form upon entry” and noncompliance is

subject to a $10,000 fine (Executive Order”) (ECF 2-3). The form compels the disclosure of

personal information under the penalty of perjury.

             6.        On December 1, 2020, Plaintiff filed this action to enjoin Defendant.




                                              Page 2
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 3 of 8 PageID #: 76




                     GROUNDS FOR A PRELIMINARY INJUNCTION
              7.       A motion for an injunction must establish likelihood to succeed on the

merits, likelihood to suffer irreparable harm in the absence of preliminary relief, that the balance

of equities tips in movant’s favor, and that an injunction is in the public interest. New York v.

United States Dep't of Homeland Sec., 969 F.3d 42, 58 (2d Cir. 2020). Where the government is a

party to the suit, two factors that a plaintiff seeking a preliminary injunction must establish—that

the balance of equities tips in his favor, and that an injunction is in the public interest—merge. Id.


                                           Standing
              8.       Defendant subjected Plaintiff to his Executive Order. The Defendant is

likely to continue his Executive Order when Plaintiff returns on January 13, 2021 from overseas,

as the Executive Order has no expiration date.

              9.       The Fourteenth Amendment provides, “All persons born or naturalized in

the United States, and subject to the jurisdiction thereof, are citizens of the United States and of

the State wherein they reside. No State shall make or enforce any law which shall abridge the

privileges or immunities of citizens of the United States.” Thus, Plaintiff has a right not to be

screened by a State official when entering the United States. See Henderson v. Mayor of City of

New York, 92 U.S. 259, 271, 23 L. Ed. 543 (1875), Saenz v. Roe, 526 U.S. 489, 501 (1999).

              10.      While the privileges and immunities for the right to travel interstate and the

liberty of the right to travel internationally are distinguished. Abdi v. Wray, 942 F.3d 1019, 1029

(10th Cir. 2019). Once Customs grants Plaintiff right of entry and to exit the screening zone of

Customs, the protection of the privileges and immunities clause apply, and Plaintiff cannot be

deprived by a State of the very right of entry he was just granted by Customs.

              11.      Thus, Plaintiff has standing.




                                               Page 3
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 4 of 8 PageID #: 77




                                      Success on the Merits
              12.      On the merits, Plaintiff has the likelihood of success on the premise that a

State government cannot condition Plaintiff’s entry into the United States, since it is an area of

jurisdiction exclusively occupied by Congress.

              13.      The right to entry into the United States is exclusively occupied by

Congress, who designated Customs to screen all persons arriving at any international airport. The

governing law is clear, a State cannot exercise police powers to screen “against contagious and

infectious diseases” at a port of entry and “no urgency for its use, can authorize a State to exercise

it in regard to a subject-matter which has been confided exclusively to the discretion of Congress

by the Constitution.” Henderson v. Mayor of City of New York, 92 U.S. 259, 271 (1875).

              14.      This principle has been echoed in Arizona v. United States, 567 U.S. 387,

397, 132 S. Ct. 2492, 2499, 183 L. Ed. 2d 351 (2012) (The “United States Customs and Border

Protection (CBP) is responsible for determining the admissibility of aliens and securing the

country's borders”) and United States v. Montoya de Hernandez, 473 U.S. 531, 538 (1985).

              15.      It is the duty of the Commissioner of Customs to “develop and implement

screening and targeting capabilities, including the screening, reviewing, identifying, and

prioritizing of passengers and cargo across all international modes of transportation, both inbound

and outbound.” 6 U.S.C.A. § 211(c)(9). Together with the National Targeting Center, they “(i)

serve as the primary forum for targeting operations within U.S. Customs and Border Protection to

collect and analyze traveler and cargo information in advance of arrival in the United States to

identify and address security risks and strengthen trade enforcement; (ii) identify, review, and

target travelers and cargo for examination; (iii) coordinate the examination of entry and exit of

travelers.” 6 U.S.C.A. § 211(g)(4)(C). The responsibility for screening persons at any port of entry

rests with the federal government, primarily with Customs, and one of its main responsibilities is


                                               Page 4
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 5 of 8 PageID #: 78




to “detect, respond to … persons who may undermine the security of the United States.” 6 U.S.C.

§ 211(c)(5). See Hernandez v. Mesa, 140 S. Ct. 735, 746, 206 L. Ed. 2d 29 (2020).

              16.      Based on the foregoing, Congress exclusively occupies the jurisdiction of

screening entry into the United States, and “Where Congress occupies an entire field, as it has in

the field of alien registration, even complementary state regulation is impermissible. Field

preemption reflects a congressional decision to foreclose any state regulation in the area, even if it

is parallel to federal standards.” Arizona v. United States, 567 U.S. 387, 401 (2012).

              17.      Moreover, Defendant is without any authority whatsoever to screen or deny

entry to anyone at a port of entry by way of mandating practices like the completion of the New

York State Traveler Health Form. Yet, Defendant has guards at the international airports standing

at the exit door of Customs and preventing arriving citizens from exiting the airport - unless the

New York State Traveler Health Form is completed. Without completing the form, the citizen is

denied entry, despite Customs having just granted entry to that citizen.

              18.      Even to the extent that the Executive Order is “complementary” to federal

law, the Executive Order trespasses into a field occupied by the jurisdiction of Customs and thus

is preempted as held in Arizona v. United States, 567 U.S. 387, 401 (2012).


                                      Irreparable Harm
              19.      On evening of January 13, 2021, Plaintiff is scheduled to return from

overseas. Defendant, unless enjoined, is expected to condition Plaintiff’s entry into the United

States upon completion of the Traveler Health Form. The irreparable harm is, as the Second Circuit

held, “the alleged violation of a constitutional right triggers a finding of irreparable injury.”

Connecticut Dep't of Envtl. Prot. v. O.S.H.A., 356 F.3d 226, 231 (2d Cir. 2004). “the continued




                                               Page 5
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 6 of 8 PageID #: 79




deprivation of his freedom from detention without due process constitutes irreparable harm.”

Sajous v. Decker, No. 18-CV-2447 (AJN), 2018 WL 2357266, at *5 (S.D.N.Y. May 23, 2018).

             20.      Furthermore, the Fourteenth Amendment affords the Constitutional right to

entry upon clearance by Customs. Defendant is flexing unconstitutional police powers by taking

away or diminishing Plaintiff’s right to enter the United States. Besides, there is no method of

repairing a harm that goes to National security.

             21.      Defendant’s screening of all persons arriving from overseas is a condition

imposed by the dictate of a lone governor, without any authority of the law. “The touchstone of

due process is protection of the individual against arbitrary action of government.” Wolff v.

McDonnell, 418 U.S. 539, 558 (1974). This irreparably harms Plaintiff from being free from

unreasonable screenings, by detaining Plaintiff and not releasing him without completing the New

York State Traveler Health Form.

             22.      Moreover, where the “violation carries noncompensable damages, a finding

of irreparable harm is warranted.” Columbia Cty. Corr. Officer's Benevolent Ass'n, Local 3828,

New York State Law Enf't Officers Union, Dist. Council 82, AFSCME, AFL-CIO v. Murell, No.

120CV00684BKSCFH, 2020 WL 5074194, at *9 (N.D.N.Y. Aug. 27, 2020). The type of

Constitutional violation alleged in this case is not compensable with an award of money damages,

and thus a continuation of the Defendant’s arbitrary action compounds the irreparable harm.

Moreover, this is the type of Constitutional injury that leaves no method for the Court to undo the

injury.


              The Equities Tip in Plaintiff’s Favor and is in The Public’s Interest
             23.    The equities and public interest are as the Supreme Court held, “Federalism,

central to the constitutional design, adopts the principle that both the National and State




                                              Page 6
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 7 of 8 PageID #: 80




Governments have elements of sovereignty the other is bound to respect.” Arizona v. United States,

567 U.S. 387, 398, 132 S. Ct. 2492, 2500, 183 L. Ed. 2d 351 (2012). The interest the federal

government has in protecting the border must remain free and clear from State officials abridging

that interest. Federal law makes a single sovereign responsible for maintaining a comprehensive

and unified system to keep track of aliens within the Nation's borders. Id at 401–02. Otherwise,

every State could give itself independent authority to prosecute federal registration violations,

diminishing the Federal Government's control over entry and detracting from the integrated

scheme of regulation created by Congress. Id at 402. Even if a State may make violation of federal

law a crime in some instances, it cannot do so in a field (like the field of alien registration) that has

been occupied by federal law. Id. “[T]here is generally no public interest in the perpetuation of

unlawful agency action. To the contrary, there is a substantial public interest in having

governmental agencies abide by the federal laws that govern their existence and operations.” New

York v. Trump, No. 20CV5770RCWPWHJMF, 2020 WL 5796815, at *6 (S.D.N.Y. Sept. 29,

2020).

              24.       Here, the equities are in Plaintiff’s favor because of the public interest

involved. At international airports in the United States, Customs works honorably and exclusively

to protect the nation, and Defendant has no authority to come along and use an Executive Order to

trump the authority of Customs declaring that he will do a better job to protect the nation from

Covid-19, by screening and threatening all passengers arriving at the airport; the implication is

that the work of Customs is not good enough for the safety of the nation. This type of treatment

tips in favor of enjoining Defendant from usurping the authority to declare the work of the federal

government as inadequate. The public interest is that Defendant has no authority to exercise the




                                                Page 7
Case 1:20-cv-05826-BMC Document 12-2 Filed 12/23/20 Page 8 of 8 PageID #: 81




unlawful action of denying entry into the United States to citizens who have already been cleared

by Customs.

              25.      It is in the public interest to enjoin Defendant who is acting under the color

of law from interfering with the federal law practiced by the Customs and from imposing its own

dictates of scrutiny for admission into the United States. Public interest weighs in favor of granting

Plaintiff’s motion for a preliminary injunction, declaring that Plaintiff has the right to be free from

Defendant’s erroneous screening, and entering a judgment in favor of Plaintiff.


                                          CONCLUSION
              26.      Wherefore, Plaintiff requests the entry of judgment (1) holding that the

Executive Order is preempted by Federal law, (2) enjoining Defendant from imposing any

screening conditions supplementary or complimentary to those practiced by the Customs and

Border Protection, (3) enjoining Defendant from using any information obtained from the New

York State Traveler Health Form, (4) awarding attorney and legal fees associated with bringing

this action, and (5) as well such other and further relief as the Court deems as just and reasonable.

        Dated: Brooklyn, NY
              December 23, 2020


                                                        Respectfully submitted,

                                                        Law Office of Eugene M. Lynch

                                                        By: Eugene M. Lynch

                                                        488 Empire Blvd, Suite 101
                                                        Brooklyn, NY 11225

                                                        Tel: (212) 354-5555




                                               Page 8
